                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


JAMES GLENDENING,                           :
                                            :       Case No. 19-cv-01167-JMY
              Plaintiff                     :
                                            :
       v.                                   :
                                            :
FAIR ACRES GERIATRIC CENTER,                :
                                            :
              Defendant                     :


                                           ORDER

   AND NOW, this 28th day of October, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF No. 3), and all documents submitted in support thereof and in opposition thereto, it

is ORDERED that Defendants’ Motion is DENIED.



   IT IS SO ORDERED.



                                                    BY THE COURT:

                                                    /s/ Judge John MiltonYounge

                                                            Judge John Milton Younge
